Exhibit 10.11

EXECUTION VERSION

October 5, 2018

CONFIDENTIAL

TO:

 

  Re:

Rights Offering – Backstop Commitment

Ladies and Gentlemen:

Nuverra Environmental Solutions, Inc., a Delaware corporation (the “Company”),
has advised each of the undersigned (collectively, the “Backstop Parties” and
individually each a “Backstop Party”) that the Company intends to initiate a
rights offering (the “Rights Offering”) to all of its common shareholders
(“Common Shareholders”) as of the record date (the “Record Date”) to be set by
the Board of Directors of the Company (the “Board of Directors”) pursuant to
which the Company will distribute to such Common Stockholders on a pro rata
basis at no charge purchase rights (each a “Basic Subscription Right”) to the
holders of common stock (“Common Stock”) as of the Record Date. Each Common
Shareholder that exercises its Basic Subscription Rights in full may subscribe
for additional shares of Common Stock, to the extent available, on the terms set
forth in the attached Exhibit A (the “Term Sheet”) (the “Over-Subscription
Right” and, together with the Basic Subscription Rights, the “Subscription
Rights”). The Company is proposing to offer and sell, pursuant to the Rights
Offering, in the aggregate a minimum number of shares of Common Stock resulting
in gross cash proceeds to the Company of at least $32,500,000 (the “Minimum
Rights Offering Proceeds Amount”), on the terms described in the Term Sheet.
This letter agreement (including the Term Sheet, this “Letter Agreement”) sets
forth the terms and conditions under which the Backstop Parties have agreed to
provide the Backstop Commitments referenced below. Capitalized terms used herein
but not defined herein have the meaning given to them in the Term Sheet.

Each of the Backstop Parties, severally and not jointly, irrevocably commits and
agrees as follows:

1.    (a) Each Backstop Party hereby irrevocably commits, subject solely to the
conditions set forth in this Section 1, and on the terms described in Exhibit A,
to duly exercise its Basic Subscription Rights and purchase all shares of Common
Stock issuable thereunder (the “Basic Commitment”).

(b)    Each Backstop Party and further irrevocably commits (such commitment a
“Backstop Commitment” and collectively the “Backstop Commitments”), to purchase
any and all Unsubscribed Shares remaining upon the expiration of the offer
period for the Rights Offering (the “Offer Period”) on the Closing Date up to a
maximum aggregate amount for each Backstop Party not to exceed the amount set
forth on Schedule 1 hereto as its Maximum Backstop Commitment Amount (for each
Backstop Party, its “Maximum Backstop Commitment Amount”), in each case on the
terms described in Exhibit A hereto. The term “Unsubscribed Shares” shall mean
such number of shares of Common Stock equal to the excess, if any, of (i) the
aggregate number of shares of Common Stock that may be purchased pursuant to all
Subscription Rights issued by the Company in connection with the Rights
Offering, over (ii) the aggregate number of shares of Common Stock that are
purchased by participating Common Shareholders in the Rights Offering pursuant
to Subscription Rights.



--------------------------------------------------------------------------------

(c)    Each of the foregoing Backstop Commitments is subject solely to (a) the
receipt by such Backstop Party of written notice from the Company upon
expiration of the Offer Period but prior to the termination of the Backstop
Commitments pursuant to Section 2 below that the Company is exercising its
rights to require each Backstop Party to fund its Backstop Commitment and
setting forth the amount of the Backstop Commitment to be funded, which, for
each Backstop Commitment Party, shall not be in excess of the Maximum Backstop
Commitment Amount, and (b) the receipt by each Backstop Party of its pro rata
portion of the Unsubscribed Shares as specified on Schedule 1 hereto
simultaneously with the receipt by the Company of the proceeds of such Backstop
Commitment. Each of the foregoing Basic Commitments and Backstop Commitments is
further subject to (i) the Company filing with the SEC a registration statement
containing a prospectus relating to the Rights Offering, in form and substance
reasonably acceptable to the Backstop Parties (the “Rights Offering Registration
Statement”), not later than the date that is twenty (20) calendar days following
the date of execution of this Letter Agreement, (ii) the Company using its
reasonable best efforts to cause the Rights Offering Registration Statement to
become effective as promptly as practicable, and in no event later than the date
that is twenty (20) calendar days prior to the Maturity Date of the Bridge
Facility (as defined below), (iii) the Company entering into the Bridge Facility
on terms satisfactory to the Backstop Parties in their sole discretion; (iv) no
(a) default or event of default relating to payment obligations, bankruptcy or
insolvency having occurred under the First Lien Credit Agreement dated as of
August 7, 2017 or (b) default or event of default having occurred under the
subordinated Bridge Term Loan Credit Agreement dated as of October 5, 2018 (as
amended, restated, supplemented or otherwise modified from time to time) by and
among the Company, as borrower, the lenders from time to time parties thereto,
and Wilmington Savings Fund Society, FSB, as administrative agent (the “Bridge
Facility”) and (v) the completion of the acquisition by the Company or its
applicable subsidiaries of all of the membership interests of each of Clearwater
Three, LLC, an Ohio limited liability company, Clearwater Five, LLC, an Ohio
limited liability company and Clearwater Solutions, LLC, an Ohio limited
liability company not later than October 12, 2018 (the “Clearwater
Acquisition”).

2.    This Letter Agreement, including the undersigned’s obligations to fund the
Backstop Commitment, terminates upon the earliest to occur of (a) the receipt by
the Company of gross cash proceeds from the Rights Offering from participating
Common Shareholders (including the Backstop Parties, pursuant to their exercise
of their Subscription Rights received in the Rights Offering) in an aggregate
amount of at least $32,500,000, (b) the date on which the Company provides
written notice to the Backstop Parties that it is terminating this Letter
Agreement, (c) the date on which the Backstop Parties have provided the Company
with cash in the amount of the full amount of the Backstop Commitments on the
terms set forth in this Letter Agreement, or (d) January 31, 2019. Upon any such
termination of this Letter Agreement, any obligations of the Backstop Parties
hereunder will terminate (other than the indemnity, fee and expense
reimbursement obligations) and none of the parties hereto shall have any
liability under this Letter Agreement whatsoever to any other party, except in
regard to the indemnity and fee obligations of the Company set forth in sections
4, 7 and 8 hereof.

 

2



--------------------------------------------------------------------------------

3.    The obligation of any Backstop Party to fund its Backstop Commitment may
not be assigned to any other person or entity without the prior written consent
of the Company. The Company may not assign any of its obligations hereunder to
any other person or entity without the prior written consent of the Backstop
Parties. The obligations of the Company hereunder may not be assigned to any
other person or entity without the prior written consent of each of the Backstop
Parties.

4.    In consideration for its Backstop Commitment, each Backstop Party will
upon the execution of this Letter Agreement be paid in cash its respective fee
as set forth in Schedule 1 hereto.

5.    This Letter Agreement is binding on and solely for the benefit of and
enforceable by the Backstop Parties and the Company, and nothing set forth in
this Letter Agreement is to be construed to confer upon or give to any other
person any benefits, rights or remedies under or by reason of, or any rights to
enforce or cause the Company to enforce, the Backstop Commitments or any
provisions of this Letter Agreement.

6.    Notwithstanding anything to the contrary contained herein, the Company, in
accepting the Backstop Commitments hereunder, agrees and acknowledges the
liability and obligations of the Backstop Parties hereunder shall not exceed
their respective Maximum Backstop Commitments. The Backstop Parties’ commitment,
if any, to contribute or otherwise fund to the Company an amount determined
pursuant to this Letter Agreement up to, but in no case exceeding, their
respective Maximum Backstop Commitments shall be the sole and exclusive remedy
of the Company against the Backstop Parties and their respective affiliates in
respect of this Letter Agreement, and the Company, on behalf of itself and its
affiliates, hereby waives all other rights and remedies it may have against the
Backstop Parties and their respective affiliates (other than the Company),
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, relating to this Letter Agreement.

7.    You agree to indemnify and hold harmless each Backstop Party and each of
their affiliates and their respective officers, directors, employees, agents,
advisors and other representatives (each an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) the Backstop
Parties agreeing to backstop the Rights Offering as provided in this Letter
Agreement, except to the extent such claim, damage, loss, liability or expense
is found in a final, nonappealable judgment by a court of competent jurisdiction
to have resulted from (i) such Indemnified Party’s gross negligence or willful
misconduct or (ii) such Indemnified Party’s material breach of its obligations
under this Letter Agreement. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, its subsidiaries, its equityholders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Rights Offering or other
transactions contemplated by this Letter Agreement is consummated.

 

3



--------------------------------------------------------------------------------

You also agree that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Rights Offering or other transactions contemplated by this Letter Agreement,
except to the extent of direct, as opposed to special, indirect, consequential
or punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or material breach of its obligations under
this Letter Agreement. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by the Company of information or other materials relating to the Rights
Offering communications by the Company through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction

8.    The Company, in accepting the Backstop Commitments hereunder, agrees that
it shall not make any announcement or disclosure of this Letter Agreement or the
contents hereof except: (i) on a confidential basis to (a) its accountants,
attorneys and other professional advisors retained in connection with the
Backstop Commitment and related transactions, (b) its board of directors and
advisors to the Company in connection with their consideration of the Rights
Offering, (c) to the lenders under the Company’s First Lien Credit Facility and
Second Lien Credit Facility; and (ii) after its acceptance of this Letter
Agreement, in (a) filings with the SEC and other applicable regulatory
authorities and stock exchanges or (b) in public announcements or investor
communications made or to be made in connection with the Rights Offering, the
Bridge Commitment, the Clearwater Acquisition and related transactions; provided
that the Bridge Parties shall have a reasonable opportunity to review and
consent to any such disclosure described in the foregoing clauses (ii)(a) and
(ii)(b), such consent not to be unreasonably withheld or delayed.

9.    This Letter Agreement is governed in all respects, including as to
validity, interpretation and effect, by the laws of the State of New York,
without giving effect to its principles or rules of conflict of laws, to the
extent such principles are not mandatorily applicable by statute and would
permit or require the application of the laws of another jurisdiction. The
parties hereto hereby irrevocably submit to the jurisdiction of the Supreme
Court of the State and County of New York, (and in the absence of jurisdiction
in the Supreme Court of the State and County of New York, the parties hereto
consent to be subject to the exclusive jurisdiction of any federal court located
in the Southern District of the State of New York ) solely in respect of the
interpretation and enforcement of the provisions of this Letter Agreement, and
irrevocably agree that all claims in respect of the interpretation and
enforcement of the provisions of this Letter Agreement, or with respect to any
action or proceeding hereunder, shall be heard and determined in the Supreme
Court of the State and County of New York (and in the absence of jurisdiction in
the Supreme Court of the State and County of New York, the parties hereto
consent to be subject to the exclusive jurisdiction of any federal court located
in the Southern District of the State of New York court), and that such
jurisdiction of such courts with respect thereto shall be exclusive, except
solely to the extent that all such courts shall lawfully decline to exercise
such jurisdiction. Each party hereto hereby waives and agrees not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement hereof, that it is not subject to such jurisdiction.

 

4



--------------------------------------------------------------------------------

Each party hereto hereby waives and agrees not to assert, to the maximum extent
permitted by law, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof, that such action, suit or proceeding may
not be brought or is not maintainable in such courts, that the venue thereof may
not be appropriate or that this Letter Agreement may not be enforced in or by
such courts. The parties hereto hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY MATTERS
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.

10.    This Letter Agreement constitutes the sole agreement, and supersedes all
prior agreements, understandings and statements, written or oral, between the
parties hereto with respect to the subject matter hereof. The terms of this
Letter Agreement may not be modified or otherwise amended, or waived, except
pursuant to a written agreement signed by the parties hereto. This Letter
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

[Rest of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

Very truly yours, NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Edward A. Lang

  Name: Edward A. Lang   Title: Executive Vice President and Chief Financial
Officer

Acknowledged and agreed as of the date first above written:

 

ASCRIBE II INVESTMENTS LLC, as a Lender By:   /s/ Lawrence First   Name:
Lawrence First   Title: Managing Director

 

ASCRIBE III INVESTMENTS LLC, as a Lender By:   /s/ Lawrence First   Name:
Lawrence First   Title: Managing Director

 

ECF VALUE FUND, LP, as a Lender By:   /s/ Jeffrey Gates   Name: Jeffrey Gates  
Title: President

 

ECF VALUE FUND II, LP, as a Lender By:   /s/ Jeffrey Gates   Name: Jeffrey Gates
  Title: President

 

ECF VALUE FUND INTERNATIONAL MASTER, LP, as a Lender By:   /s/ Jeffrey Gates  
Name: Jeffrey Gates   Title: President

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

Term Sheet

Capitalized terms used in this Term Sheet but not defined herein shall have the
meaning given to them in the Letter Agreement to which it is attached.

 

Parties    Nuverra Environmental Solutions, Inc. (the “Company”).    Each of the
Backstop Parties. Exercise Price    $[●]1 per share of Company Common Stock
issuable upon exercise of a Subscription Right (the “Purchase Price”) Use of
Proceeds    The proceeds of the Rights Offering and, if applicable, any Backstop
Commitments, together with cash on hand and other available sources will be used
by the Company to pay the obligations under that certain subordinated Bridge
Term Loan Credit Agreement dated as of October     , 2018 (as amended, restated,
supplemented or otherwise modified from time to time) by and among the Company,
as borrower, the lenders from time to time parties thereto, and Wilmington
Savings Fund Society, FSB, as administrative agent. Commencement Date    The
Company shall commence the Rights Offering by mailing of the subscription and
disclosure documents for the Rights Offering on a date to be agreed by the
Company and the Backstop Parties, which shall in any case occur as promptly as
practicable following the effectiveness of the Registration Statement to be
filed in connection with the Rights Offering (the “Commencement Date”).
Termination Date    The date that is the earlier of (a) the date the Company
publicly announces that it is terminating the Rights Offering, and
(b) January 31, 2019 (the “Outside Date”). Closing Date    The date (such date,
the “Closing Date”) after the Commencement Date and after the expiration of the
Offer Period (defined below) but prior to the Termination Date that the Company
and the Backstop Parties agree as the date upon which each Participating Common
Shareholder and/or Backstop Party shall be required to pay for the Rights
Offering Shares (defined below) it has subscribed for or is committed to
purchase.

 

 

1 

NTD: The Exercise Price will be 20-day volume weighted average price of the
common stock of the Company preceding the issuance of a press release or other
similar public announcement of the completion of the Clearwater Acquisition.

 

A-1



--------------------------------------------------------------------------------

The Rights Offering    All holders of the Company’s Common Stock (each, a
“Common Shareholder”) as of the record date (the “Record Date”) to be set by the
Board of Directors of the Company (the “Board of Directors”) in connection with
the Rights Offering shall receive on a pro rata basis at no charge rights to
purchase newly issued shares of Common Stock (each a “Basic Subscription Right”)
at the Purchase Price.    Each Common Shareholder that exercises its Basic
Subscription Rights in full may subscribe for additional shares of Common Stock,
to the extent available, at the Purchase Price (the “Over-Subscription Right”
and, together with the Basic Subscription Rights, the “Subscription Rights”);
provided that if the number of remaining Rights Offering Shares (as defined
below) is not sufficient to satisfy all Over-Subscription Rights exercised, the
available remaining Rights Offering Shares will be prorated among the
Participating Common Shareholders (as defined below) who exercise
Over-Subscription Rights in proportion to their Basic Subscription Rights.   
The Company is proposing to offer and sell, pursuant to the Rights Offering, in
the aggregate a minimum number of shares of Common Stock (the “Rights Offering
Shares”) resulting in gross cash proceeds to the Company of at least $32,500,000
(the “Rights Offering Proceeds ”).    Each Common Shareholder who determines to
participate in the Rights Offering is referred to a “Participating Common
Shareholder”, which may include the Backstop Parties.    Each Common Shareholder
will have a period to be specified by the Board of Directors after the
Commencement Date, which period shall be not less than 15 days nor more than 30
days, unless extended by the Company with the consent of the Backstop Parties
(the “Offer Period”) to determine whether to participate in the Rights Offering.
   Participating Common Shareholders must fund such purchase on the Closing
Date.

 

A-2



--------------------------------------------------------------------------------

Backstop Commitments    As set forth in the Backstop Agreement, and subject
solely to the conditions set forth therein, each Backstop Party has agreed
to purchase, severally and not jointly, in accordance with their respective
Backstop Commitments, any Rights Offering Shares not subscribed and paid for in
the Rights Offering by Participating Common Shareholders pursuant to unexercised
Basic Subscription Rights or Over-Subscription Rights). Backstop Fee    Each
Backstop Party will upon the acceptance by the Company of the Backstop Agreement
be paid in cash its respective fee as set forth in the Backstop Agreement.

 

A-3